Citation Nr: 9935390	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether payment of the veteran's Department of Veterans 
Affairs improved pension benefits was properly terminated 
effective September 1, 1997.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 determination of the 
Milwaukee, Wisconsin, Regional Office (RO) which terminated 
payment of the veteran's Department of Veterans Affairs (VA) 
improved pension benefits effective September 1, 1997.  

The Board notes that in January 1998, the veteran requested 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $707.00.  In May 1998, the RO 
informed the veteran that it was postponing consideration of 
his request for waiver until appellate resolution of the 
issue of whether payment of his VA improved pension benefits 
had been properly terminated effective September 1, 1997.  
The matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In August 1997, the veteran, who was receiving improved 
disability pension benefits, reported that he had received an 
initial Social Security Administration benefits check in the 
amount of $4,636 and that his regular monthly check was 
$1,159.  

3.  The veteran's social security income of $17,385 exceeded 
the improved disability pension maximum annual rate of 
$12,560 for a veteran with 2 dependents.  


CONCLUSION OF LAW

Payment of the veteran's VA improved pension benefits was 
properly terminated effective September 1, 1997.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.103(b)(3)(i), 
3.105(h), 3.271, 3.272, 3.273(b)(2) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA improved pensions benefits are paid at a rate 
representing the difference between the recipient's countable 
income and the maximum annual rate at which such benefits can 
be paid.  38 U.S.C.A. § 1521 (West 1991).  The provisions of 
38 C.F.R. § 3.271 (1999) provide, in pertinent part, that 
payments of any kind from any source shall be counted as 
income during the twelve month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(1999).  That regulation specifically excludes welfare 
benefits; maintenance benefits furnished by a relative, 
friend, or a charitable organization; VA pension benefits; 
casualty loss reimbursement; profit from the sale of 
property; joint accounts; medical expenses; expenses of last 
illnesses, burials, and just debts; educational expenses; a 
portion of the beneficiary's children's income; Domestic 
Volunteer Service Act Programs payments; distributions of 
funds under 38 U.S.C. § 1718; survivor benefit annuities; 
Agent Orange settlement payments; restitution to individuals 
of Japanese ancestry; cash surrender value of life insurance 
policies; income received by American Indian beneficiaries 
from trust or restricted lands; Radiation Exposure 
Compensation Act payments; Alaska Native Claims Settlement 
Act payments; and monetary allowances under 38 U.S.C. § 1805 
for a child suffering from spina bifida who is a child of a 
Vietnam veteran.  Whenever there is a change in a 
beneficiary's amount of countable income, the monthly rate of 
pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income and then dividing 
the remainder by twelve.  38 C.F.R. § 3.273(b)(2) (1999).  

Claimants and their representatives are entitled to notice of 
any decision made by the VA affecting the payment of benefits 
or the granting of relief.  Such notice shall clearly set 
forth the decision made; any applicable effective date; the 
reason or reasons for the decision; the right to a hearing on 
any issue involved in the claim; the right of representation; 
and the right, as well as the necessary procedures and time 
limits, to initiate an appeal of the decision.  Generally, no 
award of pension shall be terminated, reduced, or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 
sixty days in which to submit evidence for the purpose of 
showing that the adverse action should not be taken.  When an 
adverse action is based solely on written, factual, and 
unambiguous information as to income, net worth, dependency 
or marital status provided to the VA by the beneficiary or 
his/her fiduciary with knowledge or notice that such 
information would be used to calculate benefits, and the 
legal standards applied to this information are numerical in 
nature, pre-termination/reduction notice is not required.  
Instead, the VA will issue notice contemporaneous with the 
adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) 
(1999).  

In an August 1997 written statement addressed to the RO, the 
veteran reported that he had been awarded Social Security 
Administration (SSA) benefits; had received an initial check 
on August 4, 1997 in the amount of $4,636.  Of that amount, 
$1,159 represented his regular monthly check and the reminder 
was a retroactive social security payment.  In August 1997, 
the RO notified the veteran in writing that payment of his VA 
improved pension benefits was being terminated as of 
September 1, 1997.  The RO contemporaneously informed the 
veteran of his appellate rights.  The RO expressly indicated 
that it was terminating payment of the veteran's VA improved 
pension benefits based upon his own statements as to his 
receipt of SSA benefits and subsequent confirmation by the 
SSA.  

The veteran advanced at the October 1997 and June 1999 
hearings on appeal and in his February 1998 substantive 
appeal that, while the pertinent laws and regulations allowed 
for termination of his VA improved pension benefits, such 
action was inappropriate in light of his honorable active 
service during the Vietnam War era.  While acknowledging the 
veteran's contentions, the Board observes that the RO was 
required under the provisions of 38 U.S.C.A. § 1521 (West 
1991) and 38 C.F.R. §§ 3.271, 3.273(b)(2) (1999) to calculate 
his monthly VA improved pension benefits by subtracting his 
countable annual income, comprised wholly of non-excludable 
SSA benefits, from the maximum rate of improved pension 
benefits and dividing the sum by twelve.  The veteran's 
social security income of $17,385 exceeded the maximum 
improved disability pension annual rate of $12,560 for a 
veteran with 2 dependents.  38 C.F.R. §§ 3.23; 62 Fed. Reg. 
2443-2444 (1997).  Therefore, the Board concludes that the 
veteran's VA improved pension benefits were properly 
terminated effective as of September 1, 1997.  Accordingly, 
the veteran's appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Payment of the veteran's VA improved pension benefits was 
properly terminated effective September 1, 1997.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

